Name: Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers
 Type: Directive
 Subject Matter: European Union law;  marketing;  land transport;  organisation of transport
 Date Published: 1976-09-27

 Avis juridique important|31976L0759Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers Official Journal L 262 , 27/09/1976 P. 0071 - 0084 Finnish special edition: Chapter 13 Volume 5 P. 0100 Greek special edition: Chapter 13 Volume 4 P. 0042 Swedish special edition: Chapter 13 Volume 5 P. 0100 Spanish special edition: Chapter 13 Volume 5 P. 0110 Portuguese special edition Chapter 13 Volume 5 P. 0110 COUNCIL DIRECTIVE of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (76/759/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate inter alia to their direction indicator lamps; Whereas those requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules, in order, in particular, to allow the EEC type-approval procedure which was the subject of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3), to be introduced in respect of each type of vehicle; Whereas in Directive 76/756/EEC (4), the Council laid down the common requirements for the installation of lighting and light-signalling devices on motor vehicles and their trailers; Whereas a harmonized type-approval procedure for direction indicator lamps makes it possible for each Member State to check compliance with the common construction and testing requirements and to inform the other Member States of its findings by sending a copy of the component type-approval certificate completed for each type of direction indicator lamp ; whereas the placing of an EEC component type-approval mark on all direction indicator lamps manufactured in conformity with the approved type obviates any need for technical checks on these direction indicator lamps in the other Member States; Whereas, it is desirable to take into account the technical requirements adopted by the UN Economic Commission for Europe in its Regulation No 6 ("Uniform provisions for the approval of direction indicators for motor vehicles (except motor cycles) and their trailers") (5), which is annexed to the Agreement of 20 March 1958 concerning the adoption of uniform conditions for approval and reciprocal recognition of approval for motor vehicle equipment and parts; Whereas the approximation of national laws relating to motor vehicles entails reciprocal recognition by Member States of the checks carried out by each of them on the basis of the common requirements, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Each Member State shall grant EEC component type-approval for any type of direction indicator lamp which satisfies the construction and testing requirements laid down in Annexes 0, I, III, IV and V. 2. The Member State which has granted EEC component type-approval shall take the measures required in order to verify that production models conform to the approved type, in so far as this is necessary and if need be in cooperation with the competent authorities in the other Member States. Such verification shall be limited to spot checks. (1)OJ No 28, 17.2.1967, p. 458/67. (2)OJ No 224, 5.12.1966, p. 3802/66. (3)OJ No L 42, 23.2.1970, p. 1. (4)See page 1 of this Official Journal. (5)Economic Commission for Europe, Document E/ECE/324, Addendum 5 of 22 May 1967. Article 2 Member States shall, for each type of direction indicator lamp which they approve pursuant to Article 1, issue to the manufacturer, or to his authorized representative, an EEC component type-approval mark conforming to the model shown in Annex III. Member States shall take all appropriate measures to prevent the use of marks liable to create confusion between direction indicator lamps which have been type-approved pursuant to Article 1, and other devices. Article 3 1. No Member State may prohibit the placing on the market of direction indicator lamps on grounds relating to their construction or method of functioning if they bear the EEC component type-approval mark. 2. Nevertheless, a Member State may prohibit the placing on the market of direction indicator lamps bearing the EEC component type-approval mark which consistently fail to conform to the approved type. That State shall forthwith inform the other Member States and the Commission of the measures taken, specifying the reasons for its decision. Article 4 The competent authorities of each Member State shall within one month send to the competent authorities of the other Member States a copy of the component type-approval certificates, an example of which is given in Annex II, completed for each type of direction indicator lamp which they approve or refuse to approve. Article 5 1. If the Member State which has granted EEC component type-approval finds that a number of direction indicator lamps bearing the same EEC component type-approval mark do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, where there is consistent failure to conform, extend to withdrawal of EEC component type-approval. The said authorities shall take the same measures if they are informed by the competent authorities of another Member State of such failure to conform. 2. The competent authorities of Member States shall within one month inform each other of any withdrawal of EEC component type-approval, and of the reasons for such a measure. Article 6 Any decision taken pursuant to the provisions adopted in implementation of this Directive to refuse or withdraw component type-approval for a direction indicator lamp or prohibit its placing on the market or use shall set out in detail the reasons on which it is based. Such decisions shall be notified to the party concerned, who shall at the time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 7 No Member State may refuse to grant EEC type-approval or national type-approval of a vehicle on grounds relating to its direction indicator lamps if these bear the EEC component type-approval mark and are fitted in accordance with the requirements laid down in Directive 76/756/EEC. Article 8 No Member State may refuse or prohibit the sale, registration, entry into service or use of any vehicle on grounds relating to its direction indicator lamps if these bear the EEC component type-approval mark and are fitted in accordance with the requirements laid down in Directive 76/756/EEC. Article 9 For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception or vehicles which run on rails, agricultural tractors and machinery and public works vehicles. Article 10 Any amendments necessary to adjust the requirements of the Annexes to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC. Article 11 1. Member States shall adopt and publish the provisions necessary in order to comply with this Directive before 1 July 1977 and shall forthwith inform the Commission thereof. They shall apply these provisions from 1 October 1977 at the latest. 2. Once this Directive has been notified, the Member States shall also ensure that the Commission is informed, in sufficient time for it to submit its comments, of any draft laws, regulations or administrative provisions which they propose to adopt in the field covered by this Directive. Article 12 This Directive is addressed to the Member States. Done at Brussels, 27 July 1976. For the Council The President M. van der STOEL List of Annexes >PIC FILE= "T9000983"> ANNEX 0 DEFINITION, GENERAL SPECIFICATIONS, INTENSITY OF LIGHT EMITTED, TEST PROCEDURE, COLOUR OF LIGHT EMITTED, CONFORMITY OF PRODUCTION 1. DEFINITION 1.1. Direction indicator lamp "Direction indicator lamp" means the lamp used to indicate to other road-users that the driver intends to change direction to the right or to the left. (2.) (3.) (4). 5. GENERAL SPECIFICATIONS 5.1. Each sample shall conform to the specifications set forth in sections 6 and 8. 5.2. The devices shall be so designed and constructed that under normal conditions of use, notwithstanding any vibration to which they may be subjected during such use, their satisfactory operation remains assured and they retain the characteristics prescribed by this Directive. 6. INTENSITY OF LIGHT EMITTED 6.1. In the reference axis, the light emitted by each of the two samples must be of not less than the minimum intensity and of not more than the maximum intensity specified below: >PIC FILE= "T0009378"> 6.2. Outside the reference axis, within the fields specified in the arrangement diagrams in Annex I, intensity of the light emitted by each of the two samples must: 6.2.1. in each direction corresponding to the points in the luminous intensity distribution table reproduced in Annex IV, be not less than the value shown in the said table for the direction in question, expressed as a percentage of the minimum specified in 6.1; 6.2.2. in any direction within the space from which the indicator lamp is visible, nor exceed the maximum specified in 6.1. 6.2.3. Moreover, 6.2.3.1. throughout the fields defined in the diagrams in Annex I, the intensity of the light emitted must be not less than 0 73 cd for devices in categories 1, 2 and 5; 6.2.3.2. for devices in category 1, the intensity of the light emitted in the directions corresponding to the points of measurement in the luminous intensity distribution table other than 0 to 5 º to the right and 0 to 5 º to the left, must not exceed 400 cd; 6.2.3.3. the requirements of 2.2 of Annex IV on local variations of intensity must be observed. 6.3. The intensities shall be measured with the filament lamps continuously alight and in coloured light. 6.4. Annex IV, referred to in 6.2.1, gives particulars of the measurement methods to be used. 7. TEST PROCEDURE 7.1. All measurements shall be carried out with colourless standard filament lamps of the types recommended for the device, and so regulated as to produce the normal luminous flux prescribed for those types of lamp. (7.2.) 8. COLOUR OF LIGHT EMITTED The device must emit an amber light. The colour of the light emitted, measured by using a source of light with a colour temperature of 2854 K, corresponding to illuminant A of the International Commission on Illumination (CIE), must be within the limits of the coordinates prescribed in Annex V. 9. CONFORMITY OF PRODUCTION Every device bearing an EEC component type-approval mark must conform to the approved type and comply with the photometric conditions specified in sections 6 and 8. Nevertheless, in the case of a device picked at random from series production, the requirements as to minimum intensity of the light emitted (measured with a standard filament lamp as referred to in section 7) shall be limited in each relevant direction to 80 % of the minimum values specified in 6.1 and 6.2. (10.) (11.) (12.) ANNEX I CATEGORIES OF DIRECTION INDICATOR LAMPS MINIMUM ANGLES REQUIRED FOR LIGHT DISTRIBUTION IN SPACE (*) In all cases, the minimum vertical angles of light distribution in space of direction indicator lamps are 15 º above and 15 º below the horizontal. Minimum horizontal angles of light distribution in space Category 1 : Direction indicators for the front of the vehicle >PIC FILE= "T0009379"> Category 2 : Direction indicators for the rear of the vehicle >PIC FILE= "T0009380"> (*) The angles shown in these arrangements are correct for devices to be mounted on the right side of the vehicle. The arrows in these diagrams point towards the front of the vehicle. Category 5 : Repeating side indicators for use on a vehicle also equipped with category 1 and 2 direction indicators >PIC FILE= "T0009381"> ANNEX II MODEL EEC COMPONENT TYPE-APPROVAL CERTIFICATE (Maximum format : A4 (210 Ã  297 mm)) >PIC FILE= "T0009382"> ANNEX III EEC COMPONENT TYPE-APPROVAL AND MARKING REQUIREMENTS 1. APPLICATION FOR EEC COMPONENT TYPE-APPROVAL 1.1. The application for EEC component type-approval shall be submitted by the holder of the trade name or mark or by his authorized representative. 1.2. For each type of direction indicator lamp, the application shall be accompanied by the following: 1.2.1. an indication of which of the categories 1, 2 or 5, the device belongs to; 1.2.2. a brief technical specification stating, in particular, the type of filament lamp or lamps prescribed; 1.2.3. drawings, (three copies), in sufficient detail to permit identification of the type and category and showing, geometrically, the position in which the device is to be mounted on the vehicle, the axis of observation to be taken as the axis of reference in the tests (horizontal angle H = 0 º, vertical angle V = 0 º), and the point to be taken as the centre of reference in the said tests; 1.2.4. two samples ; even if the sample devices are such that they can be remounted only on one side of the vehicle, the two samples submitted may be identical and be suitable for mounting only on the right or only on the left side of the vehicle. 2. MARKINGS 2.1. Devices submitted for EEC component type-approval must bear: 2.1.1. the trade name or mark of the applicant, which shall be clearly legible and indelible; 2.1.2. a clearly legible and indelible marking indicating the type or types of filament lamp recommended; 2.1.3. and incorporate a space large enough to contain the EEC component type-approval mark and the additional symbols prescribed in section 4 ; this space shall be shown in the drawings mentioned in 1.2.3. 3. EEC COMPONENT TYPE-APPROVAL 3.1. If all the samples submitted in accordance with section 1 meet the requirements of Annexes 0, I, III, IV and V, EEC component type-approval shall be granted and a component type-approval number assigned. 3.2. This number shall not be assigned to any other type of direction indicator lamp. 3.3. Where EEC type-approval is requested for a type of lighting and light-signalling device comprising a direction indicator lamp and other lamps, a single EEC type-approval mark may be issued provided that the direction indicator lamp complies with the requirements of this Directive and that each of the other lamps forming part of the lighting and light-signalling device for which EEC type-approval is requested, complies with the specific Directive applying to it. 4. MARKS 4.1. Every direction indicator lamp conforming to a type approved under this Directive shall bear an EEC component type-approval mark. 4.2. This mark shall consist of a rectangle surrounding the lower case letter "e" followed by the distinguishing letter(s) or number of the Member State which has granted the type-approval: 1 for Germany, 2 for France, 3 for Italy, 4 for the Netherlands, 6 for Belgium, 11 for the United Kingdom, 13 for Luxembourg, DK for Denmark, IRL for Ireland. It must also include the EEC component type-approval number which corresponds to the number of the EEC component type-approval certificate issued for the type of direction indicator lamp in question. 4.3. The EEC component type-approval mark shall be supplemented by the following additional symbols: 4.3.1. one or more of the numbers 1, 2 or 5, according to whether the device belongs to one or more of the categories 1, 2 or 5, as referred to in 1.2.1, placed above the rectangle; 4.3.2. an arrow shall be placed, showing in what position the device is to be mounted on devices which are such that they can be mounted only on one side of the vehicle. The arrow shall be directed outwards from the vehicle in the case of devices in categories 1 and 2 and towards the front of the vehicle in the case of devices in category 5. 4.4. The EEC component type-approval number must be placed in any convenient position near the rectangle surrounding the letter "e". 4.5. The EEC component type-approval mark and the additional symbol(s) must be affixed to the lens or one of the lenses in such a way as to be indelible and clearly legible even when the direction indicator lamps are fitted on the vehicle. 4.6. An example of an EEC component type-approval mark is shown in the Appendix. 4.7. Where a single EEC-type-approval number is issued, as under 3.3, for a type of lighting and light-signalling device comprising a direction indicator lamp and other lamps, one EEC type-approval mark only may be affixed, consisting of: - a rectangle surrounding the letter "e" followed by the distinguishing letter(s) or number of the Member State which has granted the EEC component type-approval, - the EEC component type-approval number, - the additional symbols required by the various Directives under which EEC component type-approval was granted. 4.8. The dimensions of the various components of this mark must not be less than the largest of the minimum dimensions specified for individual markings as appended to this Annex. Appendix EXAMPLE OF AN EEC COMPONENT TYPE-APPROVAL MARK >PIC FILE= "T0009383"> The device bearing the EEC component type-approval mark shown above is a direction indicator lamp in category 5 EEC type-approved in Germany (e 1) under the number 1471. The arrow shows in what position this device, which can be mounted only on one side of the vehicle, is to be mounted. The arrow points towards the front of the vehicle. Direction in which the arrows on the approval mark point, according to the category of device >PIC FILE= "T0009384"> ANNEX IV PHOTOMETRIC MEASUREMENTS 1. MEASUREMENT METHODS 1.1. During photometric measurements, stray reflections shall be prevented by appropriate masking. 1.2. Should the results of measurements be challenged, measurements shall be carried out in such a way as to meet the following requirements: 1.2.1. the distance of measurement shall be such that the law of the inverse of the square of the distance is applicable; 1.2.2. the measuring equipment shall be such that the angular aperture of the receiver viewed from the reference centre of the light is between 10' and 1 º. 1.2.3. the intensity requirement for a particular direction of observation shall be deemed to be satisfied if that requirement is met in a direction deviating by not more than 15' from the direction of observation. 2. STANDARD LUMINOUS INTENSITY DISTRIBUTION TABLE >PIC FILE= "T0009385"> 2.1. The direction H = 0 º and V = 0 º corresponds to the reference axis. (On the vehicle, it is horizontal, parallel to the median longitudinal plane of the vehicle and oriented in the required direction of visibility). It passes through the centre of reference. The values shown in the table give, for the various directions of measurement, the minimum intensities as a percentage of the minimum required in the axis for each light (in the direction H = 0 º and V = 0 º). 2.2. If visual examination of a light appears to reveal substantial local variations of intensity, a check shall be made to ensure that no intensity measured between two of the directions of measurement referred to above is: 2.2.1. for a minimum specification, below 50 % of the lower of the two minimum intensities prescribed for these directions of measurement; 2.2.2. for a maximum specification, above the lower of the two maximum intensities prescribed for these directions of measurement, increased by a fraction, expressed as a linear function of the difference between the intensities prescribed for the said directions of measurement. ANNEX V COLOUR OF LIGHT EMITTED TRICHROMATIC COORDINATES >PIC FILE= "T0009386"> For checking these colorimetric characteristics, a source of light at a colour temperature of 2854 K corresponding to illuminant A of the International Commission on Illumination (CIE) shall be used.